DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
This Office action is responsive to amendment filed on 08/23/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-9, 11, 12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR101666828B1, cited by applicant, English machine translation, previously cited) in view of Huang et al. (US 2019/0130144, previously cited).
Regarding claim 1, Kim teaches a method of locating an external tag device (200, fig. 1) by an electronic device (300), the method comprising: receiving, through a first communication type and originating from the external tag device, a first signal comprising first identification information of the external tag device ([0037]); based on the received first identification information of the external tag device, registering the external tag device in the electronic device ([0038] and [0039]); after registering the external tag device in the electronic device, receiving, through a second communication type and originating from the external tag device, a second signal comprising second identification information corresponding to the first identification ([0040]); based on the received second identification information of the external tag device, identifying a geographic position of the external tag device ([0040]).  See fig. 2, [0012] and [0035]-[0041].
Kim fails to teach the first communication type being different from the second communication type and at least one of the first communication type or the second communication type using a predetermined high frequency band.
However, Huang teaches an external electronic device (11) configured to receive first communication type (low frequency band) and second communication type (medium-high or ultra-high frequency band) from an external tag device (20); wherein the first communication type being different from the second communication type and at least one of the first communication type or the second communication type using a predetermined high frequency band (fig. 3 and [0026], although Huang does not explicitly teach the medium-high or ultra-high frequency band as “predetermined”.  However, in communications, the medium-high or ultra-high frequency band must be “predetermined”, within the specified frequency band, in this case, 13.5 MHz, in order for the external tag and the external electronic device to communicate with each other).
In view of Huang’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim by incorporating the teaching as taught by Huang since it is just a matter of design option for selecting different communication types using a predetermined frequency band.
Regarding claim 2, Kim as modified by Huang teaches all subject matter claimed as applied above.  Kim further teaches transmitting, through the first communication type, a third signal; and in response to the transmitting of the third signal, receiving, from the external tag device, the first signal comprising the first identification information of the external tag device ([0038] and [0039]).
Regarding claim 3, Kim as modified by Huang teaches all subject matter claimed as applied above.  Kim further teaches after registering the external tag device in the electronic device, receiving, through the first communication type and originating from the external tag device, a third signal; and based on the third signal received from the external tag device, identifying positioning data of the external tag device ([0040]).
Regarding claim 4, Kim as modified by Huang teaches all subject matter claimed as applied above.  Kim further teaches wherein the first communication type comprises a Bluetooth communication type ([0037]).
Regarding claim 6, Kim teaches an electronic device (300, [0033]) comprising a memory ([0033]); a transceiver ([0033]); and at least one processor coupled with the memory and the transceiver ([0033]), wherein the at least one processor is configured to perform: receiving, through a first communication type and originating from an external tag device (200), a first signal comprising first identification information of the external tag device ([0037]); based on the received first identification information of the external tag device, registering the external tag device in the electronic device ([0038] and [0039]); after registering the external tag device in the electronic device, receiving, through a second communication type and originating from the external tag device, a second signal comprising second identification information corresponding to the first identification ([0040]); based on the received second identification information of the external tag device, identifying a geographic position of the external tag device ([0040]).  See fig. 1 and 3, [0012] and [0035]-[0041].
Kim fails to teach the first communication type being different from the second communication type and at least one of the first communication type or the second communication type using a predetermined high frequency band.
However, Huang teaches an external electronic device (11) configured to receive first communication type (low frequency band) and second communication type (medium-high or ultra-high frequency band) from an external tag device (20); wherein the first communication type being different from the second communication type and at least one of the first communication type or the second communication type using a predetermined high frequency band (fig. 3 and [0026], although Huang does not explicitly teach the medium-high or ultra-high frequency band as “predetermined”.  However, in communications, the medium-high or ultra-high frequency band must be “predetermined”, within the specified frequency band, in this case, 13.5 MHz, in order for the external tag and the external electronic device to communicate with each other).
In view of Huang’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim by incorporating the teaching as taught by Huang since it is just a matter of design option for selecting different communication types using a predetermined frequency band.
Regarding claim 7, Kim as modified by Huang teaches all subject matter claimed as applied above.  Kim further teaches wherein the at least one processor is further configured to perform: transmitting, through the first communication type, a third signal; and in response to the transmitting of the third signal, receiving, from the external tag device, the first signal comprising the first identification information of the external tag device ([0038] and [0039]).
Regarding claim 8, Kim as modified by Huang teaches all subject matter claimed as applied above.  Kim further teaches wherein the at least one processor is further configured to perform: after registering the external tag device in the electronic device, receiving, through the first communication type and originating from the external tag device, a third signal; and based on the third signal received from the external tag device, identifying positioning data of the external tag device ([0040]).
Regarding claim 9, Kim as modified by Huang teaches all subject matter claimed as applied above.  Kim further teaches wherein the first communication type comprises a Bluetooth communication type ([0037]).
Regarding claim 11, Kim teaches an tag device (200, [0043]) comprising a memory ([0043]); a transceiver ([0043]); and at least one processor coupled with the memory and the transceiver ([0043]), wherein the at least one processor is configured to perform: transmitting, through a first communication type to an external device (300), a first signal comprising first identification information of the tag device ([0037]); after transmitting the first signal, transmitting, through a second communication type to the external electronic device, a second signal comprising second identification information corresponding to the first identification ([0040]); wherein the second is transmitted for determining a geographic position of the tag device ([0040]).  See fig. 1 and 3, [0012] and [0035]-[0041].
Kim fails to teach the first communication type being different from the second communication type and at least one of the first communication type or the second communication type using a predetermined high frequency band.
However, Huang teaches an external electronic device (11) configured to receive first communication type (low frequency band) and second communication type (medium-high or ultra-high frequency band) from an external tag device (20); wherein the first communication type being different from the second communication type and at least one of the first communication type or the second communication type using a predetermined high frequency band (fig. 3 and [0026], although Huang does not explicitly teach the medium-high or ultra-high frequency band as “predetermined”.  However, in communications, the medium-high or ultra-high frequency band must be “predetermined”, within the specified frequency band, in this case, 13.5 MHz, in order for the external tag and the external electronic device to communicate with each other).
In view of Huang’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim by incorporating the teaching as taught by Huang since it is just a matter of design option for selecting different communication types using a predetermined frequency band.
Regarding claim 12, Kim as modified by Huang teaches all subject matter claimed as applied above.  Kim further teaches wherein the first communication type comprises a Bluetooth communication type ([0037]).
Regarding claim 14, Kim as modified by Huang teaches all subject matter claimed as applied above.  Kim further teaches receiving, by the electronic device from a user, a command for finding the geographic position of the external tag device (user selects desired icon of name tags, [0042]); and based on the receiving of the command, receiving the third signal and identifying the position data of the external tag device ([0042]).
Regarding claim 15, Kim as modified by Huang teaches all subject matter claimed as applied above.  Kim further teaches wherein the at least one processor is further configured to perform: receiving, by the electronic device from a user, a command for finding the geographic position of the external tag device (user selects desired icon of name tags, [0042]); and based on the receiving of the command, receiving the third signal and identifying the position data of the external tag device ([0042]).
Regarding claim 16, Kim as modified by Huang teaches all subject matter claimed as applied above.  Kim further teaches displaying a visual indication of the geographic position of the external tag device (fig. 3, [0041] and [0042]).
Regarding claim 17, Kim as modified by Huang teaches all subject matter claimed as applied above.  Kim further teaches after registering the external tag device in the electronic tag device, receiving information regarding detection of the external tag device by another electronic device (other communication device); and based on the information regarding detection of the external tag device, identifying position data of the external tag device ([0042]).
Regarding claim 18, Kim as modified by Huang teaches all subject matter claimed as applied above.  Kim further teaches a display, wherein the at least one processor is further configured to perform displaying, on the display, a visual indication of the geographic position of the external tag device (fig. 3, [0041] and [0042]).
Regarding claim 19, Kim as modified by Huang teaches all subject matter claimed as applied above.  Kim further teaches wherein the at least one processor is further configured to perform: after registering the external tag device in the electronic tag device, receiving information regarding detection of the external tag device by another electronic device (other communication device); and based on the information regarding detection of the external tag device, identifying position data of the external tag device ([0042]).
Regarding claim 20, Kim as modified by Huang teaches all subject matter claimed as applied above.  Huang further teaches wherein the first communication type and the second communication type comprise different radio access technologies (different frequency band is different radio access technologies, [0011] and [0026]).
Claims 5, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified Huang as applied to claims 1, 6 and 13 above, and further in view of Dembo et al. (US 8,305,191, previously cited).
Regarding claims 5, 10 and 13, Kim as modified by Huang teaches all subject matter claimed as applied above except for the second signal comprises a pulse.
However, Dembo teaches external tag device (RFID) comprises pulse signal (fig. 4 and col. 7, line 63 to col. 8, line 36).
In view of Dembo’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim and Huang by incorporating the teaching as taught by Dembo in order to arrive at the claimed invention.
Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive.  See explanation as indicated in claims 1, 6 and 11 in section 6 above.  Based on above rationale, it is believed that claims 1-20 are met by the combination of Kim, Huang and Dembo and therefore, the rejection is still maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887